ORDER
TSOUCALAS, Judge:
In accordance with the February 5,1996 decision and mandate of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 94^1186, remanding this case with instructions, it is
Ordered that the judgment .of this Court entered in NTN Bearing Corp. of Am. v. United States, 17 CIT 1314, Slip Op. 93-231 (Dec. 8, 1993), is vacated to the extent that it entered final judgment concerning NTN Bearing Corp. of Am. v. United States, 17 CIT 713, 826 F. Supp. 1435 (1993), where the Court denied a motion by NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corp. and NTN Corporation (“NTN”) to remand this case for correction of alleged clerical errors; and it is further
Ordered that this case is remanded to the Department of Commerce, International Trade Administration’s (“Commerce”), in accordance with the CAFC’s decision and mandate, to consider whether the information submitted supports the allegation that clerical errors were made by NTN in submission of data and if such errors exist to correct same; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.